Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered November 5, 2004. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [2]), defendant contends that Supreme Court erred in denying his motion to withdraw his plea of guilty. Even assuming, arguendo, that defendant preserved his contention for our review by his various pro se motions, we conclude that his contention lacks merit. “Here, the record establishes that defendant’s Alford plea was ‘the product of a voluntary and rational choice, and the record before the court contains strong evidence of actual guilt’ ” (People v Smith, 26 AD3d 746, 747 [2006], lv denied 7 NY3d 763 [2006], quoting Matter of Silmon v Travis, 95 NY2d 470, 475 [2000]). The further contentions of defendant in support of his motion concerning his alleged innocence and alibi defense are belied by his statements during the plea colloquy (see People v Mann, 228 AD2d 986 [1996], lv denied 88 NY2d 989 [1996]).
We have considered the remaining contentions of defendant, including those raised in his pro se supplemental brief, and conclude that they are without merit. Present—Hurlbutt, A.EJ., Kehoe, Smith and Green, JJ.